In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-15-00149-CV
                              ________________________

                           DE REX WILLIAMS, APPELLANT

                                            V.

                              CREEK VILLAGE, APPELLEE



                       On Appeal from the County Court at Law No. 2
                                   Travis County, Texas
             Trial Court No. C-1-CV-14-009632; Honorable Joe Carroll, Presiding


                                     August 5, 2015

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant, De Rex Williams, proceeding pro se, filed this appeal from a judgment

in favor of Appellee, Creek Village. Williams’s brief was due on July 6, 2015. Because

Williams has yet to file a brief, we dismiss this appeal for want of prosecution and failure

to comply with a notice from the clerk requiring action within a specified time.


       On April 6, 2015, this appeal was transferred from the Third Court of Appeals to

this court. Although the clerk’s record was filed before the case was transferred, the
reporter’s record was long overdue, having been due since December 29, 2014. Upon

the court’s request for a status report, the reporter notified the court that Williams had

not yet requested preparation of the reporter’s record. By letter on April 24, 2015, the

court directed Williams to request the record, make acceptable payment arrangements,

and submit a written certification to the clerk of the court explaining compliance or lack

thereof by May 4, 2015. The court notified Williams that failure to comply with the

court’s direction could result in the deadline for filing his brief being set with any points

or issues raised that do not require a reporter’s record being considered and decided.

See TEX. R. APP. P. 37.3(c).


       Williams did not submit the certification and the reporter’s record was not filed.

Accordingly, the court deemed the reporter’s record filed as of June 3, 2015, and

notified Williams that his brief was due by July 6, 2015. He failed to file a brief by this

deadline. On July 13, 2015, the court sua sponte granted an extension of time to file his

brief until July 23, 2015, and in a letter to Williams, the court notified him that failure to

timely file a brief would subject the appeal to dismissal without further notice. See TEX.

R. APP. P. 38.8(a), 42.3(b), (c). Williams made no response to the court’s letter and the

brief remains outstanding.


       Therefore, the appeal is dismissed for want of prosecution and for failure to

comply with a notice from the clerk requiring a response or other action within a

specified time.




                                                  Per Curiam



                                              2